SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

637
KA 14-01611
PRESENT: PERADOTTO, J.P., CARNI, CURRAN, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

SHELBY L. WALLACE, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (TIMOTHY P. MURPHY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (ASHLEY R.
LOWRY OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Deborah
A. Haendiges, J.), rendered August 5, 2014. The judgment convicted
defendant, upon his plea of guilty, of attempted assault in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted assault in the second degree
(Penal Law §§ 110.00, 120.05 [2]). Contrary to the contention of
defendant and the “concession” of the People, we conclude that
defendant’s valid waiver of the right to appeal encompasses his
challenge to the severity of the sentence (see People v Lopez, 6 NY3d
248, 256). Supreme Court advised defendant of the maximum sentence
that could be imposed (see People v Lococo, 92 NY2d 825, 827), and the
record, which includes an oral and written waiver of the right to
appeal, establishes that defendant understood that he was waiving his
right to appeal both the conviction and the sentence (cf. People v
Maracle, 19 NY3d 925, 928).




Entered:    July 1, 2016                           Frances E. Cafarell
                                                   Clerk of the Court